Case 21-01218-SLM                Doc 2       Filed 03/29/21 Entered 03/29/21 11:18:47     Desc Main
                                             Document      Page 1 of 7



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
GENOVA BURNS, LLC
110 Allen Road, Suite 304
Basking Ridge, New Jersey 07920
Tele: (973) 467-2700 / Fax: (973) 467-8126
Counsel for Donald V. Biase, Chapter 7 Trustee
SCOTT S. REVER (SR 1425)

                                                           Case No.: 21-10514 SLM
In Re:
                                                           Honorable Stacey L. Meisel
STEPHEN NORMAN WEISS,
                                                           Chapter: 7
                                       Debtor.

DONALD V. BIASE, Chapter 7 Trustee,
                      Plaintiff,
v.                                                         Adv. Pro. No.: 21-

ROBERTA WEISS,
                                      Defendant.

_______________________________________________________________________________
 VERIFIED APPLICATION IN SUPPORT OF ENTRY OF ORDER TO SHOW CAUSE
_______________________________________________________________________________

         Donald V. Biase, the Chapter 7 Trustee (“Trustee”), by and through his counsel, Genova

Burns, LLC, respectfully submits this Verified Application in support of entry of Order to Show

Cause and represents to the Court as follows:

         1.        The Debtor filed a voluntary petition for relief under Chapter 7 of the Bankruptcy

Code on January 22, 2021 (the “Petition Date”).

         2.        As of the Petition Date, the Debtor co-owned certain residential real property with

his wife, Roberta Weiss (“Defendant”) located at 90 Prospect Terrace, Tenafly, New Jersey (the

“Property”).

         3.        The Debtor scheduled his Property as having a value of $1,130,000.00, with two

mortgages totaling approximately $130,000.00. Accordingly, there appears to be approximately

one million dollars of equity in the Property and the bankruptcy estate’s 50% interest is worth
Case 21-01218-SLM           Doc 2     Filed 03/29/21 Entered 03/29/21 11:18:47             Desc Main
                                      Document      Page 2 of 7



approximately $500,000.00. Simultaneously herewith, the Trustee filed an adversary complaint

seeking authorization to sell both the bankruptcy estate’s and the Defendant’s interest in the

property pursuant to 11 U.S.C. §363(h).

        4.      The Trustee respectfully requests the entry of an Order to Show Cause compelling

the Defendant to show cause why the relief requested in the Verified Complaint should not be

granted and setting a hearing date on the Order to Show Cause on April 13, 2021, the date of the

hearing on the Trustee’s objection to the Debtor’s exemptions. The Trustee requests the entry of the

Order to Show Cause and an expedited hearing, as the Property is owned by the Debtor and his non-

debtor spouse by tenancy by the entirety and the bankruptcy estate’s interest is at risk. By way of

example, if the Debtor passes away, the bankruptcy estate may lose its interest in the Property to the

detriment of the bankruptcy estate and its creditors. Moreover, it is unknown if the Debtor and

Defendant are paying the mortgage, real estate taxes, or other carrying charges which may be

eroding the bankruptcy estate’s interest in the Property.

        5.      Moreover, it is in the best interest of creditors to expedite the hearing and it is

consistent with the Trustee’s fiduciary duties, to liquidate the bankruptcy estate’s assets in a timely

and efficient manner. The Trustee would like to list the Property for sale as soon as possible after he

is authorized to sell the Property.

Grounds Exists to Authorize the Trustee to sell the Bankruptcy Estate’s and the Defendant’s
                  interest in the Property pursuant to 11 U.S.C. §363(h)

        11 U.S.C. §363(h) provides as follows:

                Notwithstanding subsection (f) of this section, the trustee may sell
                both the estate’s interest, under subsection (b) or (c) of this section,
                and the interest of any co-owner in property in which the debtor
                had, at the time of the commencement of the case, an undivided
                interest as a tenant in common, joint tenant, or tenant by the
                entirety, only if –
                                                   2
Case 21-01218-SLM         Doc 2    Filed 03/29/21 Entered 03/29/21 11:18:47               Desc Main
                                   Document      Page 3 of 7



                      (a) partition in kind of such property among the estate and
               such co-owner is impracticable;
                      (b) sale of the estate’s undivided interest in such property
               would realize significantly less for the estate than sale of such
               property free of the interests of such co-owners;
                       (c) the benefit to the estate of a sale of such property free of
               the interests of co-owners outweighs the detriment, if any, to such
               co-owners; and
                       (d) such property is not used in the production,
               transmission, or distribution, for sale, of electric energy or of
               natural or synthetic gas for heat, light or power.
       Section 363(h) permits the sale of the property of the bankruptcy estate, under Section

363(b), along with the interest of a co-owner of the property if at the time of the commencement

of the case, the debtor held an undivided interest in the property as tenant in common, join tenant

or tenant by the entirety, and if the four conditions above are met.

       (a) Partition in kind is impracticable.

       Before depriving a non-debtor co-owner of property under Section 363(h), the Court

must find that the property cannot be physically or legally partitioned to permit the sale of only

the Debtor’s interest. In cases involving single family residences shared by the debtor and the

debtor’s spouse, Courts uniformly hold that there is no practicable way to partition the property.

In re: Addario, 53 B.R. 335 (Bankr. D. Mass. 1985). As the Court stated: “Where property is a

single family residence, there is no practicable manner to partition other than a sale and a

division of the proceeds.” Id. at 338. See also In re: Griffin, 123 B.R. 933, 935 (Bankr. S.D. Fla.

1991); In re: Vassilowitch, 72 B.R. 803 (Bankr. D. Mass 1987); In re: Ivy, 10 B.R. 230, 232

(Bankr. N.D. Ga. 1981).

       Since the property in this case is a single family residence, it is apparent that partition of

the property is impracticable.


                                                  3
Case 21-01218-SLM         Doc 2    Filed 03/29/21 Entered 03/29/21 11:18:47            Desc Main
                                   Document      Page 4 of 7



       (b)     The bankruptcy estate must realize more from a sale of the property than
               from a sale of the debtor’s undivided interest.

       Section 363(h)(2) prohibits the trustee from selling the debtor’s and the co-owner’s

interests together unless the estate will realize more from such a sale than it would from selling

the debtor’s interest alone. In single family residence cases, this condition is easily satisfied.

Courts recognize that the co-owner’s continued residence at the property will chill any interest in

purchasing the debtor’s interest alone. Some Courts take judicial notice that a sale of the

debtor’s undivided interest would generate less for the estate than a sale of the entire property.

In re: Griffin, 123 B.R. 933, 935-36 (Bankr. S.D. Fla. 1991)(Taking judicial notice that property

sale would realize more than the sale of the estate’s interest alone; co-owner’s undivided interest

would chill any prospective purchaser); In re: Vassilowitch, 72 B.R. 803, 807-08 (Bankr.

D.Mass. 1987); In re: Ivy, 10 B.R. 230 (Bankr. N.D. Ga. 1981).

       Accordingly, since the property in this case is a single family residence, the bankruptcy

estate would realize more from the sale of the whole property than from a sale of the debtor’s

undivided interest.

       (c)     The property is not used for power production, transmission or
               distribution.

       This section was intended to protect public utilities from being deprived of a power

source as a result of the bankruptcy of a co-owner.

       In this case, the property is a single family residence and is not used for power

production, transmission or distribution.




                                                4
Case 21-01218-SLM         Doc 2    Filed 03/29/21 Entered 03/29/21 11:18:47               Desc Main
                                   Document      Page 5 of 7



       (d)     The benefit to the bankruptcy estate outweighs the detriment to the co-
               owner.

       The burden of proof as to if the benefit to the bankruptcy estate outweighs the detriment

to the co-owner is initially on the trustee. Once the trustee meets his burden of showing benefit

to the estate and that the estate’s share of the proceeds would exceed any liens on the debtor’s

interest, the burden shifts to the defendant to show that it will suffer detriment from the sale. If

the debtor meets its burden, the trustee must show that the benefit to the estate exceeds the

detriment. In re: Coletta Bros., 172 B.R. 159 (Bankr. D. Mass. 1994). Other courts state that

once a trustee makes a prima facie case demonstrating that the estate would benefit from a sale,

the burden shifts to the defendant to show why the sale should not be approved. In re:

Grabowski, 137 B.R. 1, 3 (S.D.N.Y.).

       In this case, there is significant equity in the property which will produce substantial

funds for the bankruptcy estate and the defendant. As set forth in the Verified Application and

Complaint, there is $1,000,000.00 of equity in the Property and the bankruptcy estate’s interest

has a value of approximately $500,000.00.        Accordingly, the Debtor’s 50% interest in the

property is an asset of the bankruptcy estate that has significant value. Both the bankruptcy

estate and the Defendant will receive substantial proceeds from a sale of the property.

       Moreover, while a sale of the property will force the Defendant to vacate the property,

the cases are clear that when the debtor’s interest in the property is the only asset available to

creditors and a substantial distribution could be made for creditors from liquidation of same, that

the benefit to the estate outweighs the detriment to the co-owner. See In re: Vassilowitch, 72

B.R. 803, 807 (Bankr. D. Mass. 1987)(Trustee could sell co-owned property when there would

be close to 100% distribution to creditors); In re: Addario, 53 B.R. 335, 338 (Bankr. D.Mass.


                                                 5
Case 21-01218-SLM        Doc 2    Filed 03/29/21 Entered 03/29/21 11:18:47            Desc Main
                                  Document      Page 6 of 7



1985)(Benefit to the estate outweighs detriment to co-owner of displacement where bankruptcy

estate would receive substantial funds and co-owner would receive substantial funds.); In re:

Polliard, 152 B.R. 51, 56 (Bankr. W.D. Pa. 1993)(While displacement of co-owner was

substantial hardship, co-owner would be able to find substitute housing with her share of the

equity in property, and sale of asset was only way funds would be available to creditors.); In re:

Harris, 155 B.R. 948, 950-51 (The fact that property was only source to pay creditors and that

co-owner would receive substantial funds for substitute housing warranted sale).

       Herein, the Property is the Debtor’s only asset from which creditors can be paid.

Moreover, the Defendant should receive a substantial sum from the sale as well. The Trustee

submits that based upon the foregoing, the benefit to the bankruptcy estate and the co-owner

from a sale outweigh the detriment of the co-owner.

       For the foregoing reasons, the Trustee respectfully requests the entry of the Order to

Show Cause with respect to the Trustee’s complaint for authorization to sell the bankruptcy

estate’s and the co-owner’s interest in the Property pursuant to 11 U.S.C. §363(h).


                                                      Respectfully submitted,

                                                      GENOVA BURNS, LLC


Date: March 29, 2021                                  /s/   SCOTT S. REVER_____
                                                             SCOTT S. REVER




                                                6
Case 21-01218-SLM          Doc 2    Filed 03/29/21 Entered 03/29/21 11:18:47            Desc Main
                                    Document      Page 7 of 7



                                         VERIFICATION

       I, Donald V. Biase, hereby certify and verify under penalty of perjury that:

       1.      I am the Chapter 7 Trustee in the above referenced bankruptcy case.

       2.      I have read the factual assertions contained in the foregoing and affirm such

assertions are true and accurate to the best of my knowledge, information and belief; and

       3.      I am aware that if any of the allegations contained in the foregoing Complaint are

willfully false, I am subject to punishment.

                                                      /S/ DONALD V. BIASE
                                                      DONALD V. BIASE




                                                 7
